United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3443
                                   ___________

Cedric Holman,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Eastern District of Missouri.
Coca-Cola Enterprises, Inc., doing      *
business as Central States Coca Cola    *
Bottling Company,                       * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: December 20, 2007
                                Filed: December 28, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Cedric Holman appeals the district court’s1 adverse grant of summary judgment
in his employment-discrimination action against his former employer, Coca-Cola
Enterprises, Inc. Having carefully reviewed the record and considered Holman’s
arguments, we find no basis for reversal. See Jacob-Mua v. Veneman, 289 F.3d 517,
520 (8th Cir. 2002) (de novo standard of review). To the extent Holman is attempting


      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
to challenge the orders denying his motion to appoint counsel, motion to compel, and
motion to amend his complaint, we conclude the district court did not abuse its
discretion. See Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006) (there
is no constitutional or statutory right to appointed counsel in civil case; relevant
factors and standard of review); Sallis v. Univ. of Minn., 408 F.3d 470, 477 (8th Cir.
2005) (review of discovery rulings is narrow and deferential); Bediako v. Stein Mart,
Inc., 354 F.3d 835, 841 (8th Cir. 2004) (district court did not abuse its broad
discretion in denying plaintiff’s motion for leave to amend complaint where litigation
process was already in advanced stage and plaintiff sought to add theories not
presented in original complaint).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-